Upon consideration of the circumstances that the subject matter of this appeal involves the application and enforcement of a statute (Chapter 11844, Acts of 1927, as amended by Chapter 14485, Acts of 1929), that is now in pari materia with additional Acts of the Legislature of Florida passed since the appeal in this case was entered (Chapters 16854, 16855, 16856, 16857, 16859, 16860, 16861, 16862 and 16863, Acts of 1935) if not repealed, modified or superseded in whole or in part by said subsequent Acts (as to which last stated proposition we express no opinion at the present time), it is thereupon considered, ordered and adjudged by the Court, which now has complete jurisdiction of the entire appealed cause, that the final decree appealed from be and the same is hereby vacated without prejudice, and the cause remanded to the *Page 278 
Court below for a reconsideration and rehearing of the issues involved in the light of the above cited Legislation of 1935, the interlocutory injunction heretofore granted by the Circuit Court and affirmed by this Court on a prior appeal (Mayo v. Florida Grapefruit Growers Protective Ass'n, 112 Fla. 117, 151 So. Rep. 25), to remain in full force and effect in the meantime, but subject to modification or dissolution by the Chancellor, as he may be advised according to the applicable principle of law and equity.
Decree appealed from reopened and vacated without prejudice and cause remanded for further appropriate proceedings, without costs to either appellants or appellees.
WHITFIELD, C.J., and ELLIS, TERRELL, BROWN, BUFORD, and DAVIS, J.J. concur.